Citation Nr: 0501564	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a right foot deformity secondary to a gunshot 
wound.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, that denied, in pertinent part, the 
veteran's claims for an increased rating for his right foot 
deformity secondary to a gunshot wound (which the RO 
characterized as malunion of medial cuneiform bone with 
deformity) and residuals of a gunshot wound to the right leg 
and foot with multiple scars, and also denied entitlement to 
service connection for bilateral hearing loss and 
osteomyelitis of the right foot secondary to gunshot wounds.  
The veteran disagreed with this decision with respect to 
these issues in September 2002.  The veteran perfected a 
timely appeal when he filed a substantive appeal (VA Form 9) 
in May 2003.  A hearing was held on the veteran's claims at 
the RO in July 2003.  

In July 2003, the veteran withdrew his appeal on the issues 
of entitlement to an increased disability rating for 
residuals of a gunshot wound to the right leg and foot, and 
entitlement to service connection for osteomyelitis of the 
right foot secondary to gunshot wounds.  Accordingly, these 
issues are no longer before the Board.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2003).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected right foot condition is 
manifested by complaints of aching on use and osteoarthritis 
of the first metatarsal-cuneiform articulation.

3.  The veteran served in combat.

4.  There is competent medical opinion that the veteran's 
currently diagnosed bilateral hearing loss is related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a right foot deformity secondary to a gunshot 
wound have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.951, 4.1, 4.7, 4.71a, Diagnostic Code 
5283 (2003).

2.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.  

Here, in a letter dated in August 2001, the veteran and his 
representative were informed of the evidence needed to 
substantiate his claim for service connection, VA's 
obligations to notify and assist claimants under the VCAA, 
what records VA would attempt to obtain on behalf of the 
veteran, what records the veteran was expected to provide in 
support of his claims, and of the need to advise VA of or 
submit any additional information or evidence that he wanted 
considered.  See Pelegrini, supra.  

Although this letter did not advise the veteran of what was 
needed to substantiate his claim for an increased rating, the 
veteran and his representative also were provided with a copy 
of the appealed rating decision, a statement of the case, and 
a supplemental statement of the case, which advised the 
veteran of what was necessary to warrant a higher evaluation 
for his foot deformity.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Thus, the Board observes that all of the aforementioned 
correspondence together suffices to inform the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  During his hearing the veteran noted receipt of VA 
treatment, but did not identify any additional treatment with 
regard to his foot.  Moreover, neither the veteran nor his 
representative has indicated that any other evidence relevant 
to his claims exists.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Right Foot Condition

An August 1946 rating decision, in pertinent part, awarded a 
schedular rating of 20 percent for malunion of the medial 
cuneiform bone with deformity of the right foot secondary to 
gunshot wound pursuant to Diagnostic Code 5283.  This rating 
has been in effect since July 1946.  

VA outpatient treatment records for the period from November 
1995 to February 2001 reveal no complaints or treatment 
related to his right foot disorder.

On VA bones examination in July 2002, the veteran complained 
of a dull ache in the right foot that was worse with 
ambulation and resolved with rest.  He stated that this pain 
occurred 2 to 3 times per week and affected his gait.  The 
veteran also stated that he used a foot insert and only wore 
special shoes.  His medical history included an in-service 
shrapnel wound in February 1945, osteomyelitis of the right 
foot in 1955, and a dull ache in the right lower extremity 
since 1955.

Physical examination of the veteran revealed that he walked 
with a slight limp favoring the left foot.  There was no 
swelling of the lower extremities.  There was 
a 3-centimeter scar over the medial aspect of the right lower 
extremity and a 4-centimeter scar over the medial aspect of 
the right foot.  The veteran had an abnormal high arch of the 
right foot (or pes cavus).  All of the veteran's scars were 
well healed and not tender to palpation.  Strength, tone, and 
deep tendon reflexes were all normal.  The veteran had a 
normal range of motion in both ankles.  X-rays of the right 
foot showed osteoarthritis of the first metatarsal-cuneiform 
articulation.  No other acute or chronic osseous 
abnormalities were noted.  The diagnoses included multiple 
scars of both lower extremities, pes cavus of the right foot, 
and osteoarthritis of the first metatarsal and cuneiform 
anti-coalition.

The veteran testified at his July 2003 RO hearing that he 
experienced aching and cramping at times in the arch of his 
right foot, and that he wore a prosthesis.  He testified that 
these complaints were not constant and that his pain was not 
that severe, but more of an ache.  He stated that when his 
feet start to ache he will sit down.

In an August 2003 statement, the veteran contended that he 
was unable to stand for extended periods of time due to his 
service-connected right foot condition.

On VA muscles examination in September 2003, the veteran 
complained of intermittent aching pain in the mid-arch area 
of the right foot, especially with activity, and easy 
fatigability in the right foot muscles.  He stated that his 
aching pain was relieved with rest.  Physical examination of 
the veteran's right foot revealed scarring, and pes cavus, 
right greater than left.  There was no limp, no evidence of 
any strength deficit in the foot muscles, and no difficulty 
standing on toes or heels.  The VA examiner commented that 
the veteran would be employable for sedentary employment but 
would not be a candidate for a job that involved extensive 
walking or standing.  


Bilateral Hearing Loss

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in May 1944, 
clinical evaluation revealed that his hearing was 15/15 
bilaterally (or within normal limits).  There are no in-
service records revealing complaints of or treatment for 
bilateral hearing loss.  A copy of a separation physical 
examination was not available for review.

A review of a "Certificate of Disability for Discharge" 
dated in December 1945 indicates that the veteran's period of 
service was from May 1944 to December 1945.  He served in the 
infantry and was wounded in enemy action after being struck 
by a shell fragment in Germany in February 1945.  

On VA outpatient audiology evaluation in February 2001, the 
veteran complained of a long history of impaired hearing 
which had worsened.  He reported a history of military and 
occupational noise exposure.  Audiological evaluation found 
mild to profound sensorineural hearing loss in the right ear 
and mild to profound sensorineural hearing loss in the left 
ear above 1000 Hertz.  Speech discrimination scores were 72 
percent in the right ear and 84 percent in the left ear.  
Tympanometry revealed normal tympanograms bilaterally.  The 
veteran received bilateral hearing aids.

On VA outpatient treatment in August 2001, it was noted that 
the veteran's hearing sensitivity had been stable since his 
February 2001 evaluation.  Audiological evaluation found mild 
to severe sensorineural hearing loss in the right ear and 
mild to severe/profound sensorineural hearing loss above 1000 
Hertz.  Speech discrimination scores were 84 percent 
bilaterally, which the audiologist noted was an improvement 
in the right ear since the veteran's February 2001 
evaluation.  

On VA audiology examination in February 2002, the veteran 
complained of bilateral hearing loss related to noise 
exposure from artillery fire and combat noise during active 
service from 1943 to 1945.  The VA examiner stated that she 
had reviewed the veteran's claims file.  The veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
75
75
LEFT
25
30
35
80
90

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  Tympanograms were normal bilaterally.  
The diagnoses were mild to severe sensorineural hearing loss 
in the right ear and mild to profound sensorineural hearing 
loss in the left ear.

In On VA audiology examination in August 2002, the veteran 
complained of bilateral hearing loss related to military 
noise exposure from artillery fire while serving in combat.  
The VA examiner stated that the veteran's claims file was 
unavailable for review.  The veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
70
80
LEFT
15
15
30
80
95

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  Tympanograms were normal bilaterally.  
The diagnoses were mild to severe sensorineural hearing loss 
at 1500 Hertz and above in the right ear and mild to profound 
sensorineural hearing loss at 2000 Hertz and above in the 
left ear.  The VA examiner concluded that it was at least as 
likely as not that the veteran's hearing loss was related to 
his military noise exposure, given that there was no claims 
file available for review.

In his September 2002 Notice of Disagreement, the veteran 
contended that his in-service combat experiences had resulted 
in his currently diagnosed bilateral hearing loss.  He stated 
that he and his unit had been subjected to intense shelling 
during the Battle of the Bulge and the Saar-Moselle 
campaigns.  Additionally, the veteran testified at his July 
2003 RO hearing that he first experienced bilateral hearing 
loss during the latter part of the Battle of the Bulge.  He 
also testified that he always wore hearing protection when 
exposed to loud noise post-service.


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected right foot 
condition is worse than currently evaluated and that he is 
entitled to service connection for bilateral hearing loss.

Increased Rating for Right Foot Condition 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

Here, the veteran's service-connected right foot condition is 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2003) (malunion or non-union of the 
tarsal or metatarsal bones).  Because the veteran's service-
connected right foot condition has been evaluated as 20 
percent disabling for more than 20 years, this evaluation 
will not be reduced unless there is a showing that it was 
based on fraud.  38 C.F.R. § 3.951 (2003).

The minimum compensable evaluation of 10 percent disabling is 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5283, 
where the veteran's malunion or non-union of the tarsal or 
metatarsal bones is moderate in nature.  

An evaluation of 20 percent disabling is available under 
Diagnostic Code 5283  where the malunion or non-union of the 
tarsal or metatarsal bones is moderately severe in nature.  

The maximum evaluation of 30 percent disabling is available 
under Diagnostic Code 5283 where the malunion or non-union of 
the tarsal or metatarsal bones is severe in nature.  Finally, 
the Note following this Diagnostic Code indicates that a 40 
percent evaluation will be assigned with actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2003)

The Board observes that the words "moderate," "moderately 
severe," and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2003).

After consideration of the evidence, the Board finds that the 
evidence does not support the veteran's claim of entitlement 
to a disability rating in excess of 20 percent for a right 
foot condition.  

In this regard, the Board finds that there is no evidence 
that the veteran's service-connected right foot condition is 
more than moderately severe in nature such that he is 
entitled to an increased rating for this disability.  As 
noted above, VA bones examination in July 2002 showed a 
normal range of motion in the ankle, and normal strength, 
tone, and deep tendon reflexes.  On VA muscles examination in 
September 2003, the veteran had no limp, and reported 
intermittent aching pain, especially with activity.  He also 
reported easy fatigability.  On both examinations a high arch 
was noted.  

During his hearing, the veteran reported that his foot pain 
was not severe, and that when wearing his prosthesis he only 
had pain once in a while.

The symptomatology described on VA examinations and by the 
veteran during his hearing does not more closely approximate 
the findings for severe disability of the foot.  The 
veteran's complaints of aching and cramping, and x-ray 
findings of osteoarthritis in the area formerly noted to have 
malunion, are adequately compensated by the 20 percent 
evaluation currently assigned.  

The Board recognizes that the evidence reveals scarring of 
the right foot, and that the veteran reported a sensitive or 
tender scar.  However, the veteran is currently in receipt of 
a separate rating for residuals of a gunshot wound to the 
right leg and foot with multiple scars.  Thus, any 
symptomatology related to the scars is not for consideration.  
See 38 C.F.R. § 4.14 (evaluation of the same disability or 
the same manifestations of a single disability under various 
diagnoses is prohibited) 

Given the objective medical evidence of record, the Board 
finds that the veteran's right foot condition appears to be 
more consistent with a moderate disability, which would 
warrant a 10 percent rating.  However, because the 20 percent 
evaluation currently assigned to the veteran's service-
connected right foot deformity is more favorable to him and 
is protected from reduction, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for this disability.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected right foot 
condition presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected right foot condition 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  Although 
the veteran is retired, the VA examiner specifically 
concluded in September 2003 that he would be employable for 
sedentary employment.  Moreover, outpatient treatment records 
reveal that the veteran plays golf, although uses a cart, and 
his indicated that his pain is not severe.  Finally, there is 
no evidence of current hospitalization for his foot.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
support assigning a disability rating in excess of 20 percent 
to the veteran's service-connected right foot condition.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Service Connection for Hearing Loss

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service, and 
sensorineural hearing loss develops to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is  consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  The 
Court has held that a veteran's participation in combat may 
be established on the basis of evidence that the veteran was 
awarded certain military citations.  See Gaines v. West, 11 
Vet. App. 353, 359 (1998) (citing West v. Brown, 7 Vet. App. 
70, 76 (1994)).  "Satisfactory evidence" is credible lay or 
other evidence.  See Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996).  Such credible lay evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).  

Although 38 U.S.C.A. § 1154(b) does not establish a 
presumption of service connection, see Collette, 82 F.3d, at 
392, it eases the combat veteran's evidentiary burden of 
demonstrating that an in-service incident occurred to which 
the current disability may be connected.  See also Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995); Russo v. Brown, 9 Vet. 
App. 46, 50 (1996).  Therefore, "[s]ection 1154(b) provides 
a factual basis upon which a determination can be made that a 
particular injury was incurred ... in service[,] but not a 
basis to link etiologically the [injury] in service to the 
current condition."  Cohen v. Brown, 10 Vet. App. 128, 137-
38 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 
(1996)).

Taking into account the relevant evidence outlined above, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  

Initially, the Board notes that a review of the veteran's 
December 1945 "Certificate of Disability at Discharge" 
clearly indicates that he served in combat against the enemy 
in Germany during World War II.  The veteran was in the 
infantry during active service and was wounded when an enemy 
shell fragment struck him in February 1945.  The veteran also 
has reported consistently the facts surrounding the claimed 
in-service incurrence of bilateral hearing loss, noting his 
constant exposure to shelling and gunfire as a combat 
infantryman, although there was no objective evidence of 
treatment during service or within one year of the veteran's 
separation from service for bilateral hearing loss.  There 
also was no separation examination for review to either prove 
or discount hearing loss.

In August 2002 VA audiologist opined that it was at least as 
likely as not that the veteran's currently diagnosed 
bilateral hearing loss was related to his reported in-service 
noise exposure.  Although the audiologist noted that this 
opinion was provided without the benefit of a claims file 
review, the Board notes that the absence of a separation 
examination renders any file review superfluous.  
Specifically, without proof that the veteran did not have 
hearing loss at discharge, the examiner could only rely on 
the history the veteran provided.  As he clearly experienced 
significant noise exposure in combat, his testimony on this 
point is highly credible. 

Accordingly, and pursuant to 38 U.S.C.A. §§ 1154(b) and 
5107(b), the veteran's claim of entitlement to service 
connection for bilateral hearing loss is granted.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a right foot condition is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


